Court of Appeals
of the State of Georgia

                                                              ATLANTA, July 07, 2017

The Court of Appeals hereby passes the following order

A17I0258. ERICK K. MORTON et al. v. NATIONWIDE INSURANCE COMPANY.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

16A02145




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, July 07, 2017.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.